Title: From George Washington to Timothy Pickering, 27 July 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir
            Mount Vernon 27th July 1795.
          
          On Saturday morning I received your letter of the 21st instt; with its enclosures. The Post of tomorrow from Alexandria is the first by which I could answer it.
          If the meeting of the Commissioners, appointed to treat with the Onondagoes, Cayugas and Oneida Indians took place at Albany on the 15th instant, as was expected by the extract of Genl Schuylers letter to the Governor of New York; any further sentiment now on the unconstitutionality of the measure would be recd too late. If it did not take place, according to expectation It

is my desire that you would obtain the best advice you can on the case and do what prudence, with a due regard to the Constitution and laws, shall dictate.
          With respect to the meeting which is proposed to be held with the St Regis Indians the proposition of Govr Jay is regular; and I can think of no better character than Colo. Wadsworth or Mr Boudinot to attend it on the part of the U. States. If both should decline the service any other respectable & well known disinterested character would meet my approbation equally.
          The extract from Mr Higgenson’s letter, which you were so obliging as to send me, places the proceedings of the town at Boston in a different point of view than might have been entertained from the resolutions wch were sent to me by Express, accompanied with a letter from the Selectmen of that place. But (much indeed to be regretted!) party disputes are now carried to that length, and truth is so enveloped in mist, and false representation that it is extremely difficult to know through what channel to seek it. This difficulty to one, who is of no party, & whose sole wish is to pursue, with undeviating steps a path which would lead this Country to respectability, wealth & happiness is exceedingly to be lamented. But such (for wise purposes it is presum’d) is the turbulence of human passions in party disputes; when victory, more than truth, is the palm contended for “that the Post of honor is a private Station.” With much esteem & regard I am—Affectly yours
          
            Go: Washington
          
        